DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 9/19/2022 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler (US 2005/0183287). 
Schindler teaches a midsole (¶55) comprising a foam element having an upper and lower surface through which various apertures may extend through or partially though. See ¶57. The foam element is a tensile member used in a midsole of a shoe. See ¶13. The tensile member is made of ethylvinylacetate foam. See ¶63. As shown in Figure 8, there are a plurality of apertures/channels are spaced apart from one another. See 62a. 
As shown in Figure 27, a plurality of channels 61e extend vertically through the tensile member (which is a foam having a first surface and second surface through which the channels extend). Schindler specifically teaches that that the apertures (corresponding to the channels) can extend partially through the tensile member made from the foam element having an upper and lower surface. See ¶57. The channels correspond to the instant claim apertures. Schindler teaches that the upper and lower surfaces can be contoured (¶90). When the surfaces are contoured, there will necessarily be areas having a greater thickness between the upper and lower surfaces (through which apertures extend, as shown in Figure 27) and areas of lesser thickness. This meets instant claim 2.  Schindler teaches that the foams of the invention can be produced using supercritical fluid (see ¶64). 
With regards to the limitations of instant claim 1 which recite “wherein the polymer material is expanded by supercritical fluid to form the foam…;” and “the foam having at least one aperture introduced into the first surface of the polymer material prior to supercritical fluid expansion,” these are product-by-process limitations. Likewise, the limitation of claim 5 which recites “wherein the polymer material has a plurality of apertures located within polymer material prior to SCF expansion” is a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The prior art products have a plurality of apertures in a foamed sole for footwear, regardless of whether at least one or a plurality of apertures are introduced prior to foaming with supercritical fluid. In other words, the prior art products are identical to that of the instantly claimed invention, regardless of the type of foam agent or when the apertures are introduced. 


Claims 1, 4-5, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prieto et al. (US 2006/0199872). 
Prieto et al. (US 2006/0199872) teach foams used to produce foam products in footwear applications including soles (abstract). The foams comprise ethylene vinyl acetate (¶16) and have an average cell diameter of from about 0.2 to about 0.6 mm, which is a range of about 200 to about 600 microns (¶115). The foams can be perforated to form channels, which are apertures, to enhance permeation of the blowing agent from the foam cells and/or air into the foam cells. The channels are uniformly dispersed and can be spaced up to about 1.3 cm (which is up to about 13 mm) apart and can extend partially through the foam from one surface (a first surface) to another (opposite the first surface). See ¶124. Embodiments of the foams can be produced using supercritical fluid (¶169). 
With regards to the limitations of instant claim 1 which recite “wherein the polymer material is expanded by supercritical fluid to form the foam…;” and “the foam having at least one aperture introduced into the first surface of the polymer material prior to supercritical fluid expansion,” these are product-by-process limitations. Likewise, the limitation of claim 5 which recites “wherein the polymer material has a plurality of apertures located within polymer material prior to SCF expansion” is a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The prior art products have a plurality of apertures (channels) in a foamed sole for footwear, regardless of whether at least one or a plurality of apertures are introduced prior to foaming with supercritical fluid. In other words, the prior art products are identical to that of the instantly claimed invention, regardless of when the apertures are introduced (prior to or after expansion of the blowing agent). 
Regarding instant claim 10, claim 10 recites a property, i.e. “more uniform cell size,” which is the result of the presence of the apertures. The foams of Prieto contain channels, which are apertures (see ¶124). If the presence of apertures creates a more uniform cell size, this will necessarily be present in the foams of Prieto, which contain apertures. The foams of Prieto have the same cell size recited in the instant claims. One of ordinary skill in the art would at once envisage a “uniform” cell size given that Prieto does not disclose any cell size differentiation or gradient. Additionally, one of ordinary skill in the art would at once envisage a “uniform” cell size in order to ensure uniform properties throughout the produced foam. The limitation in claim 10 which recites that the more uniform cell diameter is produced “after supercritical fluid expansion due to the presence of the aperture” is a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The prior art products have a plurality of apertures (channels) which extend from one surface (first surface) to another (opposite surface) in a foamed sole for footwear. The foams are produced using supercritical fluid (¶169). Thus, evidence is provided that the foams of Prieto are the same of that of the instantly claimed invention, regardless of whether the channels are present before or after expansion using the (supercritical fluid) blowing agent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler (US 2005/0183287). 
Schindler teach midsoles as described in this action above, the rejection of which is incorporated by reference. Schindler teaches that the channels remove portions of the tensile member and form columns that extend between the upper and lower surface of the tensile member. Schindler teaches that the dimensions of the columns may vary significantly depending on the quantity and dimensions of the columns. Schindler specifically teaches that the one skilled in the art can vary dimensions of the columns to balance pressure and to provide a suitable compressibility. See ¶76. Schindler teaches that any number of channels fall within the scope of the invention, and the channels may extend only partially through the tensile member. See ¶75.  Schindler teaches that the configurations of the channels can vary to impart different compressibilities or properties to different portions of the tensile member. Schindler also discloses that the channels can have any of a variety of shapes and dimensions. Based on these teachings, it would have been obvious to one of ordinary skill in the art to make the channels various sizes, including the sizes in claims 7-8, with various spacing between the channels, such as those recited in claim 8, depending on the desired compressibility within the tensile members of Schindler. More columns would result in farther spacing, and fewer would result in closer spacing, and one of ordinary skill in the art would readily tailor the tensile member to produce the desired number and spacing of columns, including the dimensions; spacing; and extension through the tensile member, including the dimensions; spacing; and extension recited in instant claims 7-9.  
With regards to the limitation “prior to supercritical expansion” in claims 8-9, this is product-by-process limitation. Likewise, the limitation in claim 10 which recites “after supercritical fluid expansion due to the presence of the aperture” is a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The prior art products have a plurality of apertures in a foamed sole for footwear. Schindler teaches that there can be any number of channels with any desired dimension. Based on this teaching, the final product of Schindler, which is a sole for footwear comprising a tensile member made from an ethylene vinyl acetate foam (¶63), wherein the tensile member comprises any number of channels with any desired dimension depending on the desired properties such as compressibility, is identical to that of the instantly claimed invention, regardless of whether the channels are produced before or after expansion of the foam. Schindler also discloses that the foams used for the tensile member include foams expanded using supercritical fluid. See ¶64. 
Regarding instant claim 10, claim 10 recites a property, i.e. “more uniform cell size,” which is the result of the presence of the apertures. The foams of Schindler contain channels, which are apertures (see ¶75-76). If the presence of apertures creates a more uniform cell size, this will necessarily be present in the foams of Schindler, which contain apertures. Additionally, Schindler teaches that the tensile member may be formed by injecting the polymer foam into a mold having various rods that correspond to the position of where the channels will be. The foam is at least partially cured and the rods are removed to form the tensile member. Curing of the foam, which is typically accomplished using heat, will result in some degree of expansion around the rods to produce the channels. This will result in a more uniform cell size range, as the foams of Schindler have apertures (channels) as recited in instant claim 10. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 
Schindler expressly states that the tensile member may have different dimensions such as height and thickness. See ¶87. Schindler teaches that compressibility is affected by the thickness of the tensile member. See ¶76 Based on this teaching, it would have been obvious to make the tensile member, between an upper and lower surface, any desired thickness, including the thickness of instant claim 6, depending on the desired compressibility. It would have been obvious to produce a tensile member of Schindler having a “first area” which is 12mm2 in order to be of sufficient size to accommodate an adult human heel. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schindler (US 2005/0183287) and further in view of Prieto et al. (US 2006/0199872). 
Schindler teach midsoles as described in this action above, the rejection of which is incorporated by reference. Schindler does not expressly recite that the foams have a uniform cell diameter of from 200 to 1400 throughout a “first area.”
However, Prieto et al. (US 2006/0199872) teach foams used to produce foam products in footwear applications including soles (abstract). The foams comprise ethylene vinyl acetate (¶16) and have an average cell diameter of from about 0.2 to about 0.6 mm, which is a range of about 200 to about 600 microns (¶115).
Both Schindler and Prieto et al. relate to the field of foams used to produce footwear such as soles for shoes. Schindler teaches foams comprising ethylene vinyl acetate are used to produce the soles disclosed therein. Schindler does not expressly disclose that the cell diameter of the foams. One of ordinary skill in the art would be motivated to look to Prieto et al., which is from the same field of endeavor as Schindler, to determine the proper cell size foam to use in its shoe soles. Additionally, using the foams of Prieto et al. which have a cell size of about 200 microns to about 600 microns, provides a good balance of desirable properties such as compression set resistance, rebound resilience, shrinkage hardness, abrasion, flexibility, and grip and/or split tear properties, all of which are desirable for shoe soles. See ¶8 of Prieto et al. It would have been obvious to produce a uniform cell diameter throughout the foams of both Schindler and Prieto, both of which have apertures, in order to ensure uniform properties throughout the products formed from the foams. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766